
	

114 HR 1814 IH: To permanently reauthorize the Land and Water Conservation Fund.
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1814
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Grijalva (for himself, Mrs. Dingell, Mr. Polis, Mr. Huffman, Mr. Thompson of California, Mr. Ruiz, Mr. Takai, Ms. Kuster, Mr. Cartwright, Ms. Tsongas, Mr. Fitzpatrick, Mr. Meehan, Mr. Guinta, Mr. Gibson, Mr. Costello of Pennsylvania, Mr. Dold, Mr. Reichert, Mr. LoBiondo, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To permanently reauthorize the Land and Water Conservation Fund.
	
	
		1.Permanent reauthorization of Land and Water Conservation Fund
 (a)In generalSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2015, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2015. (b)Public accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:
				
 (c)Public accessNot less than 1.5 percent of amounts made available for expenditure in any fiscal year under section 200303, or $10,000,000, whichever is greater, shall be used for projects that secure recreational public access to existing Federal public land for hunting, fishing, and other recreational purposes..
			
